DETAILED ACTION

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 07/06/2022 has been reviewed by the examiner in view of prior art of records Matsumura et al. (US 2016/0014522 A1), and the prior art of records Matsumura fails to teach the cited claim limitations of “the circular pad portion being attached to the body portion, a cushion member having a thickness extending from the contact surface to the deepest position attached to the body portion, the slit connecting a circular inner and outer circumferential surfaces and open on the contact surface, and the slit formed from the contact surface to the deepest portion so as to be gradually shifted toward the body portion in a circumferential direction”. Prior art Matsumura teaches a speaker diaphragm includes: a vibrator; and a suspension adhered to an outer peripheral part of the vibrator and supporting the vibrator so that the vibrator can vibrate, at least part of the suspension including a top surface member constituting a top surface part of the suspension. The vibrator supported by the suspension, and the suspension is provided with a plurality of slit-like holes. When the vibrator vibrates, stretching contracting force works in the circumferential direction of the edge. However, prior art of records Matsumura fails to teach the cited claim limitations of “the circular pad portion being attached to the body portion, a cushion member having a thickness extending from the contact surface to the deepest position attached to the body portion, the slit connecting a circular inner and outer circumferential surfaces and open on the contact surface, and the slit formed from the contact surface to the deepest portion so as to be gradually shifted toward the body portion in a circumferential direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 9, 2022
/SIMON KING/Primary Examiner, Art Unit 2653